Citation Nr: 0903741	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thigh infection other than scars.

2.  Entitlement to higher initial evaluations for a scar on 
the right thigh, assigned a noncompensable evaluation from 
January 14, 1972, to October 3, 2002, and a 10 percent rating 
from October 4, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 1972 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The veteran was scheduled for a Board hearing at the RO in 
August 2004, but he notified the RO in writing that he could 
not attend and asked the Board to consider the appeal based 
on the evidence already of record.

In July 2006 the Board issued a decision denying service 
connection for non-scar residuals of a right thigh infection 
and denying a disability rating higher than 10 percent for a 
scar of the right thigh.  The Board's decision found the 
veteran had not submitted a timely substantive appeal 
regarding the issue of entitlement to an earlier effective 
date for assignment of a 10 percent rating for the service-
connected scar of the right thigh.

The veteran thereupon submitted an appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).  In August 2008 the 
Court issued a Memorandum Decision that vacated the Board's 
July 2006 decision and remanded the case to the Board.


REMAND

The Court's Order held the veteran had filed a timely Notice 
of Disagreement in regard to the initial noncompensable 
rating assigned for a right thigh scar by a rating decision 
in April 1972.  As a result, the veteran's scar claim is for 
an initial compensable rating for the period from January 14, 
1972, to October 3, 2002, and an initial rating in excess of 
10 percent beginning October 4, 2002.  .  

The Court's Order also held VA had failed to obtain all of 
the veteran's pertinent treatment records from the Clarksburg 
VA Medical Center (VAMC) and from Doctors F.C. and D.L.; the 
Court accordingly ordered VA to make such efforts to  obtain 
those records as are consistent with and required by the 
pertinent regulatory and statutory authorities.

The Court declined to rule on the adequacy of VA 
examinations, the most recent of which was conducted in 
August 2003.  However, at this point the Board finds that a 
new examination is required to determine the current 
manifestations of the service-connected scar and the nature 
and extent of any other residuals of a service right thigh 
infection.   

Finally, the Board notes that the veteran has not been 
provided the notice specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the veteran and his 
representative providing all required 
notice, to include notice with respect to 
the disability-rating and effective-date 
elements of the claims.  It should 
specifically request him to provide a 
copy of any outstanding medical records 
pertaining to treatment or evaluation of 
the disabilities at issue at any time 
following his discharge from service, or 
the identifying information and any 
necessary authorization to enable VA to 
obtain the records on his behalf.  In 
particular, the veteran should be 
requested to provide all relevant 
treatment records of Dr. F.C. (affiliated 
with the Jane Lew Medical Center, West 
Virginia) and Dr. C.L. (affiliated with 
the Stonewall Jackson Hospital in Weston, 
West Virginia), or to provide the 
identifying information and authorization 
necessary for VA to obtain the records on 
his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent records 
identified but not provided by the 
veteran.  In any event, it should obtain 
a copy of all pertinent VA medical 
records, not already of record, to 
include those pertaining his treatment at 
the Clarksburg VAMC.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent medical 
records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.

4.  Then, the veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment due to residuals of his leg 
infection (rhabdomyolysis and cellulitis) 
in service.  The examiner must review the 
claims folder, including the service 
treatment records (STR) prior to the 
examination.

The examiner should assess the current 
severity of the veteran's service-
connected right thigh scars, to include 
any limitation of motion or functional 
impairment of the joints.  See 38 C.F.R. 
§ 4.118 (Schedule of ratings - skin). 

The examiner should also specifically 
identify any non-scar residuals of the 
service infection of the veteran's right 
thigh.  If there are no such residuals, 
the examiner should so state.

To the extent possible, the examiner 
should distinguish the manifestations of 
service-connected disability from those 
of any non service-connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should furnish to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




